UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1795


ALFRED L. STONE,

                Plaintiff – Appellant,

          v.

BALTIMORE   WASHINGTON   HOTEL/VISTA  HOST   INC.,   Limited
Partnership; HILTON WORLDWIDE, INC.; VISTA HOST, INC.;
HAMPTON INN; EVELYN ROGERS, Housekeeper; ANNETTE WHITE;
MICHAEL   GULOTTY,   Operations   Man.;   HILTON   WORLDWIDE
HOLDINGS, INC.; VH HOTEL MANAGEMENT INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-02272-GLR)


Submitted:   November 30, 2016            Decided:   January 4, 2017


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred L. Stone, Appellant Pro Se. James R. Andersen, Tara A.
Barnes, ROLLINS, SMALKIN, RICHARDS & MACKIE, LLC, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alfred L. Stone appeals the district court’s order granting

defendants’     Fed.   R.   Civ.   P.   12(b)(6)    motions     to   dismiss   his

complaint for failure to state a claim.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                 Stone v. Baltimore

Washington Hotel, Inc., No. 1:15-cv-02272-GLR (D. Md. June 9,

2016).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in    the   materials

before   this   court   and   argument      would   not   aid   the    decisional

process.

                                                                         AFFIRMED




                                        2